DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1-12 are objected to because all of these claims are only directed to a “carbon dioxide separator” (which is conventionally understood to mean a carbon dioxide absorption column or tower).  However, there is nothing w/in any of the Applicants’ claims 1-12 that further distinguish or define any particular or new absorption column or tower.  It appears that it may have been the Applicants’ intention to recite a “carbon dioxide separation system” in the preamble of all of the Applicants’ claims (rather than the claimed “carbon dioxide separator”).  Appropriate correction and amendment are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 4,444,571.
Figure 4 and the description of this figure 4 set forth in at least col. 6 ln. 52 to col. 7 ln. 22 w/in the text of this U. S. Pat. 4,444,571 illustrate and describe a method and apparatus for abating the emissions of at least carbon dioxide out of a flue gas (110) by passing this flue gas (110) into an absorber (101) where it counter-currently contacts a descending spray of lean absorption liquor (111) to produce a purified and decarbonated gas (112), which is discharged out of the top of this absorber (101) via an outlet and to also produce a carbon dioxide-loaded absorption liquor (113) that is injected into the top portion of a stripper (i. e. regeneration tower) (102).  The carbon dioxide-loaded absorption liquor (113) is decarbonated in this stripper (102) to produce a lean absorption liquor (119), which is subsequently re-cycled back to the top of the absorber (102) and also a carbon dioxide-containing effluent (114), which is discharged out of the top of this stripper.  This carbon dioxide-containing effluent (114) is then passed into a membrane unit (103) where it is resolved into a gaseous effluent (115), which is ultimately discharged out of the system, evidently via outlets (121) and/or (120) and also a vaporous effluent (116), which is re-cycled back into the bottom of the stripper (102) – evidently, for the purposes of additional decarbonation.  Thus, the figure 4 and the discussion of this figure 4 set forth in at least col. 6 ln. 52 to col. 7 ln. 22 w/in this U. S. Pat. 4,444,571 reasonably seem to meet the limitations described in at least the Applicants’ independent claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 4,444,571.
              Claim 8 is rejected as being obvious from the teachings provided in this U. S. Pat. 4,444,571 for the reasons provided in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness.             	The difference between the Applicants’ claims and this U. S. Pat. 4,444,571 is that the Applicants’ dependent claim 9 also describes the absorption liquor as being “dry”, however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that the same absorption liquor utilized in the invention described in this U. S. Pat. 4,444,571 would be a standard and conventional gas decarbonation liquor (which are generally amine-based scrubbing solutions – i. e. “dry” scrubbing solutions”) and such “reasonable expectations” and/or use of standard and/or conventional reagents are evidence of prima facie obviousness.
	The difference between the Applicants’ claims and this U. S. Pat. 4,444,571 is that the Applicants’ dependent claims 10-12 recite certain chemical and/or physical process parameters (such as the relative concentrations of the carbon dioxide in the “flowing gas” and also the pressures that the invention utilize) that do not appear to be explicitly recited in this U. S. Pat. 4,444,571, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is also “reasonably expected” that at least an obvious variation of the same invention for decarbonating the same flue gas by utilizing the same technology and the same techniques and the same reagents to the same degree/extent would inevitably operate w/ at least an obvious variation of the same claimed chemical and/or physical process parameters (to include the relative concentrations of the carbon dioxide in the “flowing gas” and also the pressures mentioned in at least the Applicants’ dependent claims 10-12) and such “reasonable expectations” are evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ independent claim 1 and the claims directly or indirectly dependent thereon (i. e. the Applicants’ dependent claims 2-7) have been allowed over the teachings provided in this U. S. Pat. 4,444571 because this U. S. Pat. 4,444,571 does not teach or suggest that a carbon dioxide-lean flue gas obtained from a membrane is transferred into an absorption tower (as embraced in the scope of at least the Applicants’ independent claim 1).  In contrast, it appears that the corresponding carbon dioxide-rich gas (115) that was emitted from the membrane (103) (that is illustrated in figure 4 and described in at least col. 6 ln. 52 to col. 7 ln. 22 in this U. S. Pat. 4,444,571) is simply discharged out of the system via the outlets (120) and/or (121) illustrated in figure 4 in this U. S. Pat. 4,444571.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736